
	
		III
		111th CONGRESS
		1st Session
		S. RES. 354
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Rockefeller, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kerry, Mr. Kirk,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Robert C. Byrd, Senator from
		  West Virginia.
	
	
		Whereas, Robert C. Byrd has served for fifty-six years in
			 the United States Congress, making him the longest serving Member of Congress
			 in history;
		Whereas, Robert C. Byrd has served over fifty years in the
			 United States Senate, and is the longest serving Senator in history, having
			 been elected to nine full terms;
		Whereas, Robert C. Byrd has had a long and distinguished
			 record of public service to the people of West Virginia and the United States,
			 having held more elective offices than any other individual in the history of
			 West Virginia, and being the only West Virginian to have served in both Houses
			 of the West Virginia Legislature and in both Houses of the United States
			 Congress;
		Whereas, Robert C. Byrd has served in the Senate
			 leadership as President pro tempore, Majority Leader, Majority Whip, Minority
			 Leader, and Secretary of the Majority Conference;
		Whereas, Robert C. Byrd has served on a Senate committee,
			 the Committee on Appropriations, which he has chaired during five Congresses,
			 longer than any other Senator;
		Whereas, Robert C. Byrd is the first Senator to have
			 authored a comprehensive history of the United States Senate;
		Whereas, Robert C. Byrd has throughout his service in the
			 Senate vigilantly defended the Constitutional prerogatives of the Congress;
			 and
		Whereas, Robert C. Byrd has played an essential role in
			 the development and enactment of an enormous body of national legislative
			 initiatives and policy over many decades: Now, therefore, be it
		
	
		That the Senate recognizes and
			 commends Robert C. Byrd, Senator from West Virginia, for his fifty-six years of
			 exemplary service in the Congress of the United States.
		
